                                                                     Case
                                                                     Case3:20-cv-00475-LRH-WGC
                                                                          3:20-cv-00475-LRH-WGC Document
                                                                                                Document10
                                                                                                         9 Filed
                                                                                                           Filed09/04/20
                                                                                                                 09/08/20 Page
                                                                                                                          Page11of
                                                                                                                                of22



                                                                 1
                                                                     F. McClure Wallace, Esq.
                                                                 2 Nevada Bar No.: 10264

                                                                 3
                                                                   Patrick R. Millsap, Esq.
                                                                   Nevada Bar No.: 12043
                                                                 4 Wallace & Millsap

                                                                 5 510 West Plumb Lane, Suite A
                                                                   Reno, Nevada 89509
                                                                 6 (775) 683-9599
                                                                   mcclure@wallacemillsap.com
                                                                 7 patrick@wallacemillsap.com

                                                                 8 Attorneys for Plaintiffs

                                                                 9                          UNITED STATE DISTRICT COURT
               510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                10                                 DISTRICT OF NEVADA
                                                                11
Wallace & Millsap




                                                                12    TIMOTHY ROSEMORE, an
                                                                      individual resident of the State of                 Case No.:   3:20-CV-00475
                                                                13    Nevada; JAMES OWINGS, an
                                                                14    individual resident of the State of
                                                                      Georgia                                        STIPULATION & ORDER TO
                                                                15                                                 EXTEND PLAINTIFFS' DEADLINE
                                                                                                      Plaintiffs     TO OPPOSE DEFENDANT'S
                                                                16                                                      MOTION TO DISMISS
                                                                17          v.
                                                                                                                            [FIRST REQUEST]
                                                                18    ALAN BURNS, an individual resident
                                                                      of the State of Alabama,
                                                                19

                                                                20                                  Defendant.

                                                                21         Plaintiffs Timothy Rosemore and James Owings, by and through their counsel
                                                                22 of record, McClure Wallace, Esq. and Patrick Millsap, Esq. of WALLACE & MILLSAP

                                                                23 LLC; and Defendant Alan Burns, by and through his legal counsel of record Kristen

                                                                24 L. Martini, Esq. of LEWIS ROCA ROTHGERBER CHRISTIE LLP and Jason

                                                                25 Yearout, Esq. of YEAROUT & TRAYLOR, P.C. hereby stipulate to extend Plaintiffs'

                                                                26 deadline to oppose Defendant's Motion to Dismiss filed on August 21, 2020 (ECF No.

                                                                27 4) from September 4, 2020 to September 18, 2020.

                                                                28

                                                                                                            Page 1 of 2
                                                                     Case
                                                                     Case3:20-cv-00475-LRH-WGC
                                                                          3:20-cv-00475-LRH-WGC Document
                                                                                                Document10
                                                                                                         9 Filed
                                                                                                           Filed09/04/20
                                                                                                                 09/08/20 Page
                                                                                                                          Page22of
                                                                                                                                of22



                                                                 1         This is Plaintiffs' first request for an extension of time to oppose Defendant's

                                                                 2 Motion to Dismiss. Counsel certify this request is made for good-cause and not for

                                                                 3 the purpose of undue delay.

                                                                 4    DATED: September ___, 2020.                DATED: September ____, 2020.
                                                                 5
                                                                      WALLACE & MILLSAP LLC                      LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                 6
                                                                      By: /s/ Patrick R. Millsap             .   By: Kristen L. Martini.          .
                                                                 7
                                                                      F. McClure Wallace, Esq.                   Kristen L. Martini, Esq.
                                                                 8    State Bar No.: 10264                       Nevada Bar No. 11272
                                                                      Patrick R. Millsap, Esq.                   One East Liberty Street, Suite 300
                                                                 9    Nevada Bar No.: 12043                      Reno, Nevada 89501
               510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                      510 West Plumb Lane, Suite A               (775) 823-2900 Tel
                                                                10
                                                                      Reno, Nevada 89509                         kmartini@lrrc.com
                                                                11    (775) 683-9599 Tel                         Attorney for Defendant
                                                                      mcclure@wallacemillsap.com
Wallace & Millsap




                                                                12    patrick@wallacemillsap.com                 YEAROUT & TRAYLOR, P.C.
                                                                      Attorneys for Plaintiffs
                                                                13
                                                                                                                 By: Jason Yearout         .
                                                                14                                               Jason Yearout, Esq.
                                                                                                                 Nevada Bar No. 7960 –
                                                                15
                                                                                                                 (per LR IA 11-1(b)(1))
                                                                16                                               3300 Cahaba Road, Suite 300
                                                                                                                 Birmingham, AL 32513
                                                                17                                               (205) 414-8169 Tel
                                                                                                                 jyearout@yearout.net
                                                                18
                                                                                                                 Attorney for Defendant
                                                                19

                                                                20

                                                                21                                         ORDER

                                                                22         The Court hereby grants the Parties’ Stipulation to Extend Plaintiffs' Deadline

                                                                23 to Oppose Defendant's Motion to Dismiss. Plaintiffs shall file their opposition to

                                                                24 Defendant's Motion to Dismiss by September 18, 2020.

                                                                25         IT IS SO ORDERED., nunc pro tunc.

                                                                26         Dated this ______
                                                                                        8th day of September, 2020.

                                                                27
                                                                                                                  __________________________________
                                                                                                            ______________________________________
                                                                28                                                LARRY R. HICKS
                                                                                                              United States District Judge
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                                                          Page 2 of 2
